Citation Nr: 0639520	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  05-05 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a fungal infection 
of the upper torso.

2.  Entitlement to an initial rating in excess of 20 percent 
for service connected right upper extremity radiculopathy.

3.  Entitlement to an initial compensable rating for service 
connected cervical spondylosis with multi level degenerative 
disc changes, right C4-C5 neural foraminal narrowing.

4.  Entitlement to an initial compensable rating for service 
connected scar, anterior chest with keloid formation.

5.  Entitlement to an effective date earlier than October 3, 
2003, for the grant of service connection for a right upper 
extremity radiculopathy, cervical spondylosis, and residuals 
of a scar of the anterior chest.



ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1997 to 
December 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In a February 2004 
rating decision, the RO granted service connection for right 
upper extremity radiculopathy and assigned a 20 percent 
rating; cervical spondylosis and assigned a noncompensable 
rating; and scar, anterior chest with keloid formation and 
assigned a noncompensable rating.  The assigned effective 
date for each disability was October 3, 2003.  In a May 2005 
rating decision, the RO denied service connection for a 
fungal infection of the upper torso.  

In October 2006, the veteran was scheduled for a hearing in 
Washington, D.C. before the Board.  However, he was unable to 
appear.


FINDINGS OF FACT

1.  A current diagnosis of a fungal infection is not present.

2.  Since service connection has been in effect, the 
veteran's right upper extremity radiculopathy has been 
productive of no more than mild incomplete neuropathy.

3.  Since service connection has been in effect, the 
veteran's cervical spondylosis has not resulted in forward 
flexion greater than 30 degrees but not greater than 40 
degrees; a combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335, or any 
periods of incapacitating episodes.

4.  Since service connection has been in effect, the 
objective competent evidence shows that the veteran's scar, 
anterior chest with keloid formation, measures 1 inch in 
length and 1/2 inch in width, without evidence of instability, 
pain, or limitation of motion.

5.  On October 3, 2003, the veteran filed an application for 
service connection for right upper extremity radiculopathy, 
an abnormal scar to the chest, and neck disability.

6.  By February 2004 rating decision, the RO granted service 
connection for right upper extremity radiculopathy; cervical 
spondylosis; and scar of the anterior chest with keloid 
formation, effective October 3, 2003.

7.  There was no informal claim, formal claim, or written 
intent to file a claim for service connection before October 
3, 2003.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
fungal infection of the upper torso have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).

2.  The criteria for a rating in excess of 20 percent for 
right upper extremity radiculopathy are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8510 
(2006).

3.  The criteria for a compensable rating for cervical 
spondylosis with multi level degenerative disc changes, right 
C4-C5 neural foraminal narrowing, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5239 (2006).

4.  The criteria for a compensable rating for scar, anterior 
chest with keloid formation have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7805 (2006).

5.  The criteria for the assignment of an effective date 
earlier than October 3, 2003, for the grant of service 
connection for right upper extremity radiculopathy; cervical 
spondylosis; and scar of the anterior chest with keloid 
formation have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of letters from 
the RO to the veteran in October 2003, May 2004, and February 
2005.  The veteran was told of the requirements to 
successfully establish service connection and an increase 
rating, advised of his and VA's respective duties, and asked 
to submit information and/or evidence pertaining to the claim 
to the RO.  The timing and content of these letters complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

Since the veteran's claim for entitlement to service 
connection for a fungal infection was denied by the RO and is 
also being denied by the Board, as discussed herein, there is 
no potential effective date or disability rating issue that 
would warrant additional notice as to the service connection 
issue.  See Dingess/Hartman, 19 Vet. App. at 473.  The RO 
did, however, notify the veteran in the March 2006 
supplemental statement of the case that if compensation was 
granted, a disability rating and an effective date would be 
assigned.  In the usual course of events, VA would 
readjudicate the pending claim after providing such notice.  
The fact that this did not occur in this case, however, is 
harmless error.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  VA need not obtain an 
examination in this case for the claim of service connected 
for a fungal infection.  The evidentiary record does not show 
that the veteran does not currently have this disability.  
See 38 C.F.R. § 3.159(c)(4)(C) (2006); see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); Charles v. 
Principi, 16 Vet. App. 370 (2002).  Regarding his claims for 
an increased rating, the veteran was afforded VA examinations 
in December 2003, August 2004, and September 2005.  The duty 
to notify and assist having been met by the RO to the extent 
possible, the Board turns to the analysis of the veteran's 
claims on the merits.


II.  Service connection

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Analysis

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of service connection for a fungal infection.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In this case, 
although service medical records show that the veteran was 
diagnosed and treated in June 1999 for a fungal infection 
during service, post-service treatment records do not contain 
a diagnosis of a fungal infection.  Post-service private 
treatment records from September 2005 do show that the 
veteran complained of having a "resistant fungal rash".  
However, there was no diagnosis associated to this complaint 
and the veteran's medical reports are void of a diagnosis of 
a fungal rash.  There is no competent evidence of a current 
diagnosis of a fungal infection.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for a 
fungal infection of the upper torso.  See 38 C.F.R. § 3.303.  
The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b).





III.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

Background

VA medical records from August 2003 showed that the veteran 
was treated for complaints of right shoulder discomfort and 
weakness.  The veteran complained that his shoulder felt like 
it comes out of the socket and his right arm falls asleep 
often.  Physical examination showed the muscles on the right 
side were not as defined as on the left side.  X-rays showed 
mild scoliosis of the mid-thoracic spine with convex to the 
right, probably primary, idiopathic in origin.

In December 2003, the veteran was treated for complaints of 
pain beginning in the neck and radiating down to the lateral 
part of his arm.  He stated that his arm falls asleep on him 
and when he worked out, his right arm was weaker and did not 
build as much muscle mass as his left arm.  He also had 
frequent popping in his right shoulder.  Physical examination 
showed atrophy of the right biceps and Deltoid compared to 
the left side.  Sensation was symmetric and intact in both 
upper extremities.  Deep tendon reflexes were 1+ and 
symmetric, tinnel was negative over the wrist, and phannel 
was positive on the right side.  Diagnostic testing overall 
showed slight to normal findings that were consistent with 
cervical radiculopathy at C5-C6 level.  

In December 2003, the veteran was afforded a VA examination.  
It was noted that the veteran was right handed.  His 
complaints mirrored that of the December 2003 VA treatment 
records.  He also stated that he had no significant 
limitation of motion.  Physical examination showed that the 
spine was midline without pelvic obliquity and with the 
cervical, thoracic, and lumbar curves preserved.  He was 
nontender to palpation to midline spinous processes, 
intraspinous spaces, paraspinous musculature, or 
paravertebral musculature and there was no muscle spasm to 
palpation.  Active range of motion of the cervical spine was 
45 degrees forward flexion and extension, 0 to 45 degrees 
lateral bending bilaterally, and 0 to 80 degrees rotation.  
All range of motion was accomplished without difficulty, 
pain, incoordination, or weakness.  Compression and 
distraction tests were negative throughout and upper 
extremity motor strength was 5/5 throughout.  Deep tendon 
reflexes were 1+ and symmetrical for biceps and triceps with 
brachioradials unobtainable on the right and 1+ on the left 
and distal sensation was intact to light touch.  

The veteran's shoulders appeared normal except for a slight 
asymmetry of the Deltoids and the right was somewhat 
atrophied compared to the left.  He was nontender to 
palpation of either shoulder and active range of motion was 
normal.  Forward flexion and abduction were 180/180, and 
internal and external rotations were 90/90.  Yergason, 
impingement, drop arm, apprehension, sulcus, and 
supraspinatus tests were all negative.  Following x-rays and 
other diagnostic tests, the veteran was diagnosed as having 
mild cervical spondylosis with magnetic resonance imaging 
(MRI) confirmed, multi-level degenerative disc changes, right 
C4-C5 neural foraminal narrowing with no central canal 
stenosis and right upper extremity radiculopathy; and, neck 
and right shoulder symptoms secondary to cervical 
spondylosis.  The examiner stated that he found no objective 
evidence that function was additionally limited by pain, 
fatigue, weakness, incoordination, or lack of endurance.  

In August 2004, the veteran was afforded another VA 
examination.  The examiner who conducted the December 2003 
also conducted this examination in order to correct a 
diagnosis.  Physical examination of the neck showed the spine 
in midline with the cervical, thoracic, and lumbar curves 
preserved.  There was no evidence of upper extremity atrophy 
and he was nontender to palpation in the midline spinous 
processes, infraspinous spaces, paraspinous musculature, or 
medial or superior borders of either scapula.  Active range 
of motion was 45 degrees forward flexion, 35 degrees 
extension, 0 to 40 degrees lateral bending bilaterally, and 0 
to 75 degrees rotation bilaterally.  All range of motion was 
accomplished without difficulty, pain, fatigue, weakness, or 
incoordination.  Compression and distraction tests were 
negative, upper extremity active range of motion were intact 
throughout, motor strength for upper extremities were graded 
5/5, deep tendon sensation was intact to light touch.  The 
veteran was diagnosed as having minimal degenerative disc 
disease cervical spine with previous electrodiagnostic 
evidence of neural foraminal narrowing and right upper 
extremity radiculopathy.  The examiner stated that he found 
no objective evidence that function was additionally limited 
by pain, fatigue, weakness, incoordination, or lack of 
endurance.  

Physical examination was also conducted for the veteran's 
scarring.  At that time, he complained of numbness and 
tingling.  The scar was 1 inch in length, 1/2 inch in width, 
and 1/16 of an inch in elevation and was located in the upper 
portion of the middle anterior chest.  There was no pain or 
adherence to underlying tissue found.  The texture of the 
skin was irregular, but not atrophic, shiny or scaly.  The 
scar was stable, superficial, and not deep.  There was a 
slight keloid formation.  The scar was slightly redder than 
the surrounding skin and there was no area of endurance or 
inflexibility of the skin or limitation of motion.  The 
veteran was diagnosed as having a scar in the anterior chest 
with keloid.  

In September 2005, the veteran was afforded a VA examination.  
The claims file was reviewed.  At that time, the veteran 
complained of having daily pain in his neck, spasms of the 
right upper extremity in the biceps muscles, and pain in the 
right scapula area.  He stated that he had also been having 
pain down the left upper extremity over the last few months.  
He stated that he did not have incoordination, falling, 
excess fatigability, or weakened movements, and was able to 
lift weights equally with both extremities.  Physical 
examination showed that there was no tenderness on palpation 
of the cervical spine.  The veteran could extend and flex to 
50 degrees without pain, and to 60 degrees on right and left 
flexion and rotation without pain.  There was no atrophy of 
the shoulder or upper arm musculature.  He had equal grip 
strength and could flex his elbows 135 degrees.  The veteran 
did have absent reflexes in the elbows.  He had no loss of 
pinprick of the neck, shoulders, arm, forearm, or fingers.  
The radial, median, and ulnar nerves appeared to be intact.  
Following diagnostic testing, the veteran was diagnosed as 
having brachial plexus radiculopathy by electromyograph and 
cervical disc disease, multilevel.  

A.  Right upper extremity radiculopathy

Laws and Regulations

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 
38 C.F.R. § 4.124a, disability from neurological disorders is 
rated from 10 to 100 percent in proportion to the impairment 
of motor, sensory, or mental function.  With partial loss of 
use of one or more extremities from neurological lesions, 
rating is to be by comparison with mild, moderate, severe, or 
complete paralysis of the peripheral nerves.  The term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type of picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.

The veteran's right upper extremity radiculopathy was rated 
under the provisions of 38 C.F.R. Part 4, Diagnostic Code 
8510, as analogous to impairment of the upper radicular nerve 
(5th and 6th cervicals).  Complete paralysis of the upper 
radicular group (fifth and sixth cervicals), with all 
shoulder and elbow movements lost or severely affected, hand 
and wrist movements not affected, warrants a 70 percent 
rating for the major extremity and a 60 percent rating for 
the minor extremity.  Incomplete paralysis is evaluated as 
follows: for severe incomplete paralysis, 50 percent for the 
major extremity, and 40 percent for the minor extremity is 
warranted; for moderate incomplete paralysis, 40 percent for 
the major extremity and 30 percent for the minor extremity is 
warranted; and for mild incomplete paralysis, 20 percent is 
warranted for either extremity.  38 C.F.R. § 4.124a, 
Diagnostic Code 8510.

Analysis

The evidence in this case indicates that the veteran is right 
handed.  As the veteran experiences radiculopathy in the 
upper right extremity, the Board will apply the criteria 
applicable to the major extremity.

The findings in the medical records dating from August 2003 
to September 2005 support a conclusion that the veteran did 
have radiculopathy, but not persistently of a moderate or 
severe degree.  The veteran's sensation and strength in the 
right upper extremity was only marginally decreased, and 
recently, the veteran appears to have fewer complaints 
regarding muscle atrophy and weakness.  Additionally, VA 
examination testing consistently showed compression and 
distraction tests as negative, upper extremity active range 
of motion intact throughout with no limitation, motor 
strength for upper extremities graded 5/5, and deep tendon 
sensation intact to light touch.  December 2003 
electrodiagnostic findings characterized nerve abnormalities 
only as slight for the most part.  Although the veteran did 
have absent reflexes in the elbows during the September 2005 
VA examination, no atrophy of the upper extremities was 
noted, and the veteran had no loss of pinprick of the neck, 
shoulders, arm, forearm, or fingers.  The radial, median, and 
ulnar nerves appeared to be intact.  Thus, while the veteran 
has been shown to have radiculopathy of the right upper 
extremity, his overall disability picture does not more 
nearly approximate a 40 percent rating under Diagnostic Code 
8510.  

The provisions of Diagnostic Codes 5200-5202 have also been 
considered.  There is no ankylosis of the right upper 
extremity; limitation of motion is not midway between the 
side and the shoulder level; and there is no impairment of 
the humeral joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5200-
5202.  Thus, an increased rating in this regard is not 
warranted.

The preponderance of the evidence is against a rating higher 
than 20 percent for the veteran's right upper extremity 
radiculopathy.  Thus, the benefit-of-the doubt doctrine does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


B.  Cervical spondylosis with multi level degenerative disc 
changes, right C4-C5 neural foraminal narrowing

Laws and Regulations

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

There is X-ray evidence of degenerative disc disease of the 
cervical spine.  Thus, the criteria for rating disc disease 
or intervertebral disc syndrome must be considered.  The 
regulations regarding diseases and injuries to the spine were 
revised effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees.  The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2).  Provided 
that the examiner supplies an 
explanation, the examiner's assessment 
that the range of motion is normal for 
that individual will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching.  Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243.

Analysis

Considering the evidence of record, the Board finds that the 
criteria to support a compensable disability evaluation for 
cervical spondylosis have not been demonstrated.  With 
respect to the current diagnostic codes that became effective 
September 26, 2003, which include Diagnostic Code 5239 for 
spondylolisthesis, the Board acknowledges that the veteran 
has complained of having daily pain in his neck, spasms of 
the right upper extremity in the biceps muscles, and pain in 
the right scapula area.  VA examinations, however, have not 
shown limitation of motion of the cervical spine so as to 
warrant the assignment of a compensable rating.  The 
objective evidence shows that the veteran overall has normal 
range of motion, which does not support a 10 percent rating 
based on the General Rating Formula for Diseases and Injuries 
of the Spine.  Even with consideration of 38 C.F.R. §§ 4.40, 
4.45, and 4.59, the December 2003 and August 2004 VA examiner 
found no objective evidence that function was additionally 
limited by pain, fatigue, weakness, incoordination, or lack 
of endurance.  There is no evidence of ankylosis either.  The 
evidence, therefore, supports no more than the currently 
assigned noncompensable rating based on the General Rating 
Formula for Diseases and Injuries of the Spine.

As to rating the disability as intervertebral disc syndrome, 
the regulations provide that preoperative or postoperative 
intervertebral disc syndrome is to be evaluated either on the 
total duration of incapacitation episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

In this case, the evidence does not show, nor does the 
veteran contend that he has experienced incapacitating 
episodes, that is, periods of acute signs and symptoms due to 
intervertebral disc syndrome that require bed rest prescribed 
by a physician, during any 12-month period.  

Further, as noted earlier, there is medical evidence of 
neurological impairment associated with the veteran's 
service-connected back disability, for which a separate 
rating for neurological disability has already been assigned.

In summary, the Board finds that the preponderance of the 
evidence is against a compensable rating for the veteran's 
service-connected cervical spondylosis.  Under the 
circumstances, the benefit of the doubt doctrine does not 
apply, and the increased rating claim must be denied.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2005); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


C.  Scar, anterior chest with keloid formation.

Laws and Regulations

The veteran's service connected scar disability was rated as 
noncompensable under Diagnostic Code 7805.  Under the 
Diagnostic Code 7805, scars may be evaluated on the basis of 
any related limitation of function of the body part that they 
affect.  38 C.F.R. § 4.118, Diagnostic Code 7805.

With respect to the other codes for evaluating scars, 
Diagnostic Code 7800 provided ratings for scars of the head, 
face, or neck.  This provision is not for application, given 
the nature of the veteran's disability.  

Under Diagnostic Code 7801, a maximum 40 percent rating is 
warranted for scars, other than the head, face, or neck, 
which are deep or that cause limited motion, and which 
involve area or areas of 144 square inches (929 sq. cm.) or 
greater.  A 30 percent rating is warranted for a scar of 72  
square inches (465 sq. cm.).  A 20 percent rating is 
warranted for a scar of 12 square inches (77 sq. cm.).  A 10 
percent rating is warranted for a scar of 6 square inches (39 
sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801.

Under Diagnostic Code 7802, a maximum 10 percent rating is 
warranted for scars, other than the head, face, or neck, 
which are superficial, which do not cause limited motion, and 
which involve area or areas of 144 square inches (929 sq. 
cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.

Under Diagnostic Codes 7803 and 7804, a maximum 10 percent 
rating is warranted for superficial, unstable scars and for 
superficial scars that are painful on examination.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804.

Analysis

Based on the findings of record, the Board concludes that the 
preponderance of the evidence is against the assignment of a 
compensable evaluation for the veteran's service-connected 
scar.

A compensable rating is not warranted under Diagnostic Code 
7805 because the veteran's scar does not limit the function 
of any body parts.  Indeed, at the August 2004 VA medical 
examination, the examiner indicated that there was no area of 
endurance or inflexibility of the skin or limitation of 
motion.

The Board has also considered the other Diagnostic Codes for 
scars.  A compensable rating is not warranted under 
Diagnostic Code 7801, 7802, 7803, or 7804.  The August 2004 
examiner found that the veteran's scar was superficial, not 
deep, and that it does not cause limitation of motion.  The 
scar was stable and there was no pain found on examination.  
Additionally, the scar only measures to be 1 inch in length 
and 1/2 inch in width.  As such, the criteria for a compensable 
rating in this regard have not been met. 

The preponderance of the evidence is against a compensable 
rating for the veteran's scar, anterior chest with keloid 
formation.  Thus, the benefit-of-the doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV.  Earlier Effective Date

Laws and Regulations

The effective date for disability compensation claims based 
on direct service connection is the day following separation 
from active service, or the date entitlement arose, if the 
claim is received within one year after separation from 
service; otherwise, the effective date is the date of the 
receipt of claim, or the date that the entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(b)(2)(i).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

Analysis

On October 3, 2003, the RO received an application for 
compensation and/or pension benefits (Form 21-526).  In a 
February 2004 rating decision, the RO granted service 
connection for right upper extremity radiculopathy; cervical 
spondylosis; and scar of the anterior chest with keloid 
formation, and assigned an effective date of October 3, 2003 
for each service-connected disability.  In a February 2005 
statement of the case (SOC), the RO stated that the effective 
date was based on the date that the veteran's claim was 
received as the initial claim was received more than one year 
after discharge from service.  

A review of the record affirms the RO's determination.  An 
earlier effective date in this case would require VA to 
construe a communication received earlier than October 3, 
2003, as a claim for service connection.  The Board can 
identify no communication or action indicating an intent to 
apply for the service-connected disabilities before October 
3, 2003.  In fact, there is no correspondence from the 
veteran of record prior to the October 3, 2003 application.  

In light of the foregoing, and after reviewing all of the 
evidence of record, the Board finds that the October 3, 2003, 
date of receipt of the claim, is the earliest allowable 
effective date for the grant of service connection.  Thus, an 
effective date earlier than October 3, 2003, for service 
connection is not warranted.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.


ORDER

Service connection for a fungal infection of the upper torso 
is denied.

Entitlement to an initial rating in excess of 20 percent for 
service connected right upper extremity radiculopathy is 
denied.

Entitlement to an initial compensable rating for service 
connected cervical spondylosis with multi level degenerative 
disc changes, right C4-C5 neural foraminal narrowing is 
denied.

Entitlement to an initial compensable rating for service 
connected scar, anterior chest with keloid formation is 
denied.



Entitlement to an effective date earlier than October 3, 
2003, for the grant of entitlement to service connection for 
a right upper extremity radiculopathy, cervical spondylosis, 
and residuals of a scar of the anterior chest, is denied.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


